Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.

Applicant’s arguments, see page 9, filed 5/4/2022, with respect to 35 U.S.C 112(a) for claims 21 and 38 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 9, filed 5/4/2022, with respect to 35 U.S.C 112(a) for claims 28 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 9, filed 5/4/2022, with respect to 35 U.S.C 112(a) for claims 30 and 44 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Regarding the 112(a) rejection of 2/4/2022 for claim 38, the examiner respectfully believes that the intention of the applicant to mean that “the specification provides support for the composite T/R spectrum in paragraph [0019]. Specifically, the composite T/R spectrum can be defined by the relation Absorption = 1- T- R. Accordingly, the composite T/R spectrum, as described in the specification, is not a literal division or ratio between T and R, but rather, a representation for Absorption spectrum as described in paragraph [0019]” is not something that one of ordinary skill in the art would understand because the language in the claims does not reflect the applicant’s intended interpretation in the remarks section.  The examiner respectfully argues that limitations from the specification are not to be read into the claims and that the claims are meant to be read in light of the specification.  It is still not clear how the T/R spectrum can be defined by the relation Absorption = 1- T- R based on the claim language.

Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of 2/4/2022 for claims 1, 2, 6, 8, 10, 21, 38, 39, 40, and 41 for the use of “about” are not persuasive because the use of “about” in the claims does not allow the examiner to determine if the following values disclosed in the respective claims are meant to be included or not in the ranges disclosed in the claims respectively.

Applicant’s arguments, see page 11, filed 5/4/2022, with respect to 35 U.S.C 112(b) for claims 1, 38, and 39 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 11, filed 5/4/2022, with respect to 35 U.S.C 112(b) for claims 2 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 11, filed 5/4/2022, with respect to 35 U.S.C 112(b) for claims 6 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 12, filed 5/4/2022, with respect to 35 U.S.C 112(b) for claims 15 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 12, filed 5/4/2022, with respect to 35 U.S.C 112(b) for claims 21 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 13, filed 5/4/2022, with respect to 35 U.S.C 112(b) for claims 41 and 44 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 13 and 14, filed 5/4/2022, with respect to 35 U.S.C 112(b) for claims 42 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 2/4/2022 has been withdrawn because the claims were amended. 

Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument to the 102 and 103 rejections of 2/4/2022, the applicant seems to be looking to differentiate the invention of the instant application by the use of a T/R composite spectrum and the spectrum shown in fig. 2 but the T/R composite spectrum is still yet unclear. The examiner searched for the meaning of a T/R composite spectrum as well as absorption and reflective characteristics of materials and this type of spectrum does not come up in literature.  The examiner respectfully believes that the amended language of the claims of the instant application do not serve to help clarify nor further limit the claims and that the claims are broad enough to still be read upon by the prior art of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “T/R spectrum” in claim 38 is used by the claim to mean “the composite T/R spectrum is a composite of the transmissive (T) and reflective (R) properties of the pass-through sheet, as a function of wavelength (λ) and, more particularly, can be defined by the relation Absorption=1−T−R,” but there is no literature nor explanation on what a T/R composite spectrum is.

Claims 2, 3, 6, 8, 10, 12, 15, 17, 21, 26, 28, 30, and 41-42 are rejected for dependence form one or more of the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claims 1, 2, 6, 8, 10, 21, 38, 39, 40, and 41 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term about preceding a claimed range, percent, or number allows the interpretation to not necessarily include the values or ranges disclosed. The examiner is interpreting the applicant's application to include the claimed ranges of the aforementioned claims.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of "comprising a portion" is unclear what a portion is meant to be, it is assumed that the portion is meant to be a part of the T/R spectrum but it can read as being a portion of the ceramic or being a portion of the T/R spectrum.  Furthermore, the applicant's recitation of a T/R spectrum is not easily understood in light of the specification nor in light of literature on the web and scientific papers and is therefore unclear to the examiner.  

Claim  38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of "comprising a portion" is unclear what a portion is meant to be, it is assumed that the portion is meant to be a part of the T/R spectrum.  The recitation of "about 30% across the target irradiation band" is unclear what part of the radiation band is meant to be targeted or if it is mean to be below 1400nm by 30%, the assumption is the lower portion of the radiation band from 1400nm to 4500nm but the examiner is not sure because it is meant to be across.  The recitation of "about 80% across the target irradiation band" is unclear what part of the radiation band is meant to be targeted or if it is mean to be above 4500nm by 80%, the assumption is the upper portion of the radiation band from 1400nm to 4500nm but the examiner is not sure because it is meant to be across.  The recitation of "comprising a portion" is unclear what a portion is meant to be, it is assumed that the portion is meant to be a part of the T/R spectrum but it can read as being a portion of the ceramic or being a portion of the T/R spectrum.  Furthermore, the applicant's recitation of a T/R spectrum is not easily understood in light of the specification nor in light of literature on the web and scientific papers and is therefore unclear to the examiner.  

Claims 43 recites the limitation "the ceramic sheet" and “the second ceramic sheet”.  There is insufficient antecedent basis for this limitation in the claim.  There is no first sheet disclosed in claim 39 of which claim 43 depends.

Claims 2, 3, 6, 8, 10, 12, 15, 17, 21, 26, 28, 30, 41, 42, 43, and 44 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 8, 10, 15, 17, 21, 26, 28, 30, 38, 39, 41, 42, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,515,286 B2 Dabich (hereinafter “Dabich”) in view of US 20150023023 A1 Livesay (hereinafter “Livesay”). 
Regarding claim 1, Dabich teaches, except where struck through, A method of laser welding (abstract) a first ceramic sheet (302 column 8 lines 29 to 37) and a second ceramic sheet (304 column 8 lines 29 to 37; column 2 line 3; claims 11, 12, 36, 37, 48, and 49) at a target irradiation band residing at or above about 1000 nm wavelength (claim 15), the method comprising: assembling a first ceramic sheet and a second ceramic sheet as opposing sheets (figure 2; column 7 lines 39 to 56) with an intervening bonding layer (sealing glass layer; inorganic film) in contact with opposing surfaces of the ceramic sheet and the second sheet (figure 2; column 7 lines 39 to 56), wherein the ceramic sheet comprises a ceramic (column 2 line 3; claims 11, 12, 36, 37, 48, and 49) and directing the laser beam through the first ceramic sheet to the intervening bonding layer thereby bonding the opposing surfaces of the first ceramic sheet and the second ceramic sheet (column 7 lines 57 to 67).  Dabich does not teach that is characterized by a composite T/R spectrum comprising a portion that lies below about 30% across the target irradiation band (par. 6); and selecting a laser beam in the target irradiation band.  Livesay teaches, that is characterized by a composite T/R spectrum comprising a portion that lies below about 30% across the target irradiation band (par. 6); and selecting a laser beam in the target irradiation band (par. 6; par. 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Dabich reference, such that that is characterized by a composite T/R spectrum comprising a portion that lies below about 30% across the target irradiation band; and selecting a laser beam in the target irradiation band, as suggested and taught by Livesay, for the purpose of providing a means such that all of the outside surfaces of the cavity are thereby luminescent (light emitting) and they also simultaneously dissipate the heat generated by the LEDs via convection and radiation (par. 5).

Regarding claim 2, Dabich teaches wherein the intervening bonding layer comprises a thickness dimension of by less than about 1000 nm (claim 18).

Regarding claim 3, Dabich teaches wherein the intervening bonding layer is characterized by a melting point that is greater than a melting point of one or both of the first ceramic sheet and the second ceramic sheet (column 15 lines 4 to 24 teach the melting point of the film being made of ZnO with a melting temperature of 1975C and the melting point of the glass compositions, which include glass ceramic, as being around 450C).

Regarding claim 6, Dabich teaches wherein the intervening bonding layer is characterized by a melting point that is at least about 1200-1500° C. (column 15 lines 4 to 24 teach the melting point of the film being made of ZnO with a melting temperature of 1975C which is above 1200-1500 and therefore is at least 1200-1500C) or is lower than the melting point of one of the first ceramic sheet and the second ceramic sheet by at least about 50° C (see 112 above; column 29 lines 1 to 51 teach the inorganic film comprising materials that have a liquidus temperature, also known as melting point, less than or equal to 600 and 400C) .

Regarding claim 8, Dabich teaches wherein each of the first ceramic sheet and the second ceramic sheet comprise a thickness dimension that is at least about 20 times greater than the thickness dimension of the intervening bonding layer (column 24 lines 49 to 67 and column 25 lines 1 to 3 teach the thicknesses of the ceramic sheet and second sheets and claims 18 and 38 teach the thickness of the inorganic film layers).

Regarding claim 10, Dabich teaches wherein the thickness dimension of each of the first ceramic sheet and the second ceramic sheet is about 200 μm, or less, and the thickness dimension of the intervening bonding layer is about 1 μm, or less (column 24 lines 49 to 67 and column 25 lines 1 to 3 teach the thicknesses of the ceramic sheet and second sheets and claims 18 and 38 teach the thickness of the inorganic film layers).

Regarding claim 15, Dabich discloses the claimed invention except for wherein the ceramic sheet comprises a larger scattering loss due to energy absorption than the second ceramic sheet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a material with a specific scattering loss since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose the scattering losses for the ceramic sheet and second sheet to be within a specific range for the purpose of allowing for appropriate selection of scattering characteristics of mostly reflective light transmitting thermally conductive element a featureless light emitting surface may be attained (Livesay 320).

Regarding claim 17, Dabich teaches wherein the first ceramic sheet and the second ceramic sheet comprise respective coefficients of thermal expansion (CTE) that differ by at least 3 ppm/° C (column 12 lines 5 to 34 teach the importance of controlling CTE mismatch).

Regarding claim 21, Dabich teaches further comprising the step of selecting a laser power to provide a desired power in the intervening bonding layer and selecting a translation speed of the laser beam along the intervening bonding layer the step of selecting a laser power and a translation speed of the laser beam to contain peripheral heating at or below about 100° C. beyond about 0.5 mm from the weld line (column 21 lines 52 to 67 and column 22 lines 1 to 38 teach experimenting with laser power and repetition rate to control heat applied to the substrate while column 22 lines 53 to 67 and column 23 lines 1 to 5 teach controlling laser parameters to control for a desired heat affected zone or HAZ, the chosen laser peak photon flux is less than about 1025 photons/sec/cm2; figures 16, 17 and 18 teach experimenting with laser parameters to control heating of the substrate).

Regarding claim 26, Dabich teaches wherein the weld line is created at least 100 μm inside of a periphery of the first ceramic sheet (302 column 8 lines 29 to 37) and the second ceramic sheet (304 column 8 lines 29 to 37; fig. 3 and column 9 lines 24 to 32).

Regarding claim 28, Dabich teaches wherein: the method comprising assembling a plurality of opposing sheets with intervening bonding layers in a unitary sandwich structure with additional intervening bonding layers therebetween; and the unitary sandwich structure comprises opposing sheets wherein each opposing sheet comprises a composition that varies from the other opposing sheets (fig. 4 and column 9 lines 33 to 52 teach a unitary sandwich structure; column 27 lines 32 to 67 teach varying composition).

Regarding claim 30, Dabich teaches wherein the method further comprises: positioning an optical, electrical, or optoelectrical device between the first ceramic sheet and the second ceramic sheet (column 26 lines 49 to 57); creating the weld line to surround the device between the first ceramic sheet and the second ceramic sheet (column 29 lines 42 to 50); and the weld line forming a hermetic seal with the weld line hermetically seals to seal the device between the first ceramic sheet and the second ceramic sheet (column 29 lines 42 to 50).

Regarding claim 38, Dabich teaches, except where struck through, A method of laser welding (abstract) opposing sheets of ceramic (column 2 line 3; claims 11, 12, 36, 37, 48, and 49) at a target irradiation band residing at or above about 1400 nm (claim 15) and at or below about 4500 nm wavelength (claim 15), the method comprising: assembling the opposing sheets (figure 2; column 7 lines 39 to 56)  with an intervening bonding layer (sealing glass layer; inorganic film) in contact with opposing surfaces of the opposing sheets (figure 2; column 7 lines 39 to 56), wherein the intervening bonding layer comprises a thickness dimension that separates the opposing sheets by less than about 1000 nm (claim 18), each of the opposing sheets comprise a thickness dimension that is at least about 20 times greater than the thickness dimension of the intervening bonding layer (column 24 lines 49 to 67 and column 25 lines 1 to 3 teach the thicknesses of the ceramic sheet and second sheets and claims 18 and 38 teach the thickness of the inorganic film layers), the intervening bonding layer is characterized by a melting point that is greater than about 1200° C. (column 15 lines 4 to 24 teach the melting point of the film being made of ZnO with a melting temperature of 1975C which is above 1200-1500 and therefore is at least 1200-1500C), the composite T/R spectrumalong residing at or above about 1000 nm wavelengthselecting a laser beam in the target irradiation band and (ii) directing the laser beam through the pass-through sheet to the intervening bonding layer (column 29 lines 42 to 50), wherein the laser beam is characterized by selecting a power density in the intervening bonding layer and a translation speed along the intervening bonding layer that are selected to contain peripheral heating at or below about 100° C. beyond about 0.5 mm from the weld line (column 21 lines 52 to 67 and column 22 lines 1 to 38 teach experimenting with laser power and repetition rate to control heat applied to the substrate while column 22 lines 53 to 67 and column 23 lines 1 to 5 teach controlling laser parameters to control for a desired heat affected zone or HAZ, the chosen laser peak photon flux is less than about 1025 photons/sec/cm2; figures 16, 17 and 18 teach experimenting with laser parameters to control heating of the substrate).  Dabich does not teach at least one of the opposing sheets comprises a pass-through sheet comprising a ceramic that is characterized by a composite T/R spectrum, the composite T/R spectrum comprising a portion that lies below about 30% along the target irradiation band, and the intervening bonding layer is characterized by an absorption spectrum comprising a portion that lies above about 80% across the target irradiation band.  Livesay teaches, at least one of the opposing sheets comprises a pass-through sheet comprising a ceramic that is characterized by a composite T/R spectrum comprising a portion that lies below about 30% along the target irradiation band (par. 6) residing at or above about 1000 nm wavelength, and the intervening bonding layer is characterized by an absorption spectrum comprising a portion that lies above about 80% across the target irradiation band (par. 6) residing at or above about 1000 nm wavelength.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Dabich reference, to include at least one of the opposing sheets comprises a pass-through sheet comprising a ceramic that is characterized by a composite T/R spectrum, the composite T/R spectrum comprising a portion that lies below about 30% along the target irradiation band, and the intervening bonding layer is characterized by an absorption spectrum comprising a portion that lies above about 80% along the target irradiation band residing at or above about 1000 nm wavelength, as suggested and taught by Livesay, for the purpose of providing a means such that all of the outside surfaces of the cavity are thereby luminescent (light emitting) and they also simultaneously dissipate the heat generated by the LEDs via convection and radiation (par. 5).

Regarding claim 39, Dabich teaches, except where struck through, A method of laser welding (abstract) opposing sheets of ceramic (column 2 line 3; claims 11, 12, 36, 37, 48, and 49) at a target irradiation band residing at or above about 1000 nm (claim 15) and at or below about 4500 nm wavelength (claim 15), the method comprising: assembling the opposing sheets (figure 2; column 7 lines 39 to 56) with an intervening bonding layer (sealing glass layer; inorganic film) in contact with opposing surfaces of the opposing sheets (figure 2; column 7 lines 39 to 56), wherein the intervening bonding layer comprises a thickness dimension that separates the opposing sheets by less than about 1500 nm (claim 18), each of the opposing sheets comprise a thickness dimension that is at least about 10 times greater than the thickness dimension of the intervening bonding layer (column 24 lines 49 to 67 and column 25 lines 1 to 3 teach the thicknesses of the ceramic sheet and second sheets and claims 18 and 38 teach the thickness of the inorganic film layers), the intervening bonding layer is characterized by a melting point that is lower than a melting point of one or both of the opposing sheets (column 15 lines 4 to 24 teach the melting point of the film being made of ZnO with a melting temperature of 1975C which is above 1200-1500 and therefore is at least 1200-1500C), (i) selecting a laser beam in the target irradiation band; and (ii) directing the laser beam through the pass-through sheet to the intervening bonding layer (column 29 lines 42 to 50), wherein the laser beam is characterized by power in the intervening bonding layer, a beam spot diameter, and a translation speed along the intervening bonding layer, wherein a resulting bond/seal is characterized by element migration in the fusion zone between the intervening bonding layer and the opposing sheets (fig. 10; column 9 lines 1 to 23 teach solid state diffusion bonding).  Dabich does not teach at least one of the opposing sheets comprises a pass-through sheet that is characterized by losses below about 50% across the target irradiation band, and the intervening bonding layer is characterized by absorption above about 50% across the target irradiation band.  Livesay teaches, at least one of the opposing sheets comprises a pass-through sheet that is characterized by losses below about 50% across the target irradiation band (par. 6), and the intervening bonding layer is characterized by absorption above about 50% across the target irradiation band (par. 6).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Dabich reference, to include at least one of the opposing sheets comprises a pass-through sheet that is characterized by losses below about 50% across the target irradiation band, and the intervening bonding layer is characterized by absorption above about 50% across the target irradiation band, as suggested and taught by Livesay, for the purpose of providing a means such that all of the outside surfaces of the cavity are thereby luminescent (light emitting) and they also simultaneously dissipate the heat generated by the LEDs via convection and radiation (par. 5).

Regarding claim 41, Dabich teaches, wherein the intervening bonding layer comprises a thickness dimension that separates one of the opposing sheets from another one of the opposing sheets by less than about 1000 nm (claim 18).  

Regarding claim 42, Dabich teaches, wherein the intervening bonding layer is characterized by a melting point that is greater than a melting point of one or both of the opposing sheets (column 15 lines 4 to 24 teach the melting point of the film being made of ZnO with a melting temperature of 1975C which is above 1200-1500 and therefore is at least 1200-1500C; column 29 lines 1 to 51 teach the inorganic film comprising materials that have a liquidus temperature, also known as melting point, less than or equal to 600 and 400C).  

Regarding claim 43, Dabich teaches, wherein the ceramic sheet and the second ceramic sheet comprise respective coefficients of thermal expansion (CTE) that differ by at least 3 ppm/° C (column 12 lines 5 to 34 teach the importance of controlling CTE mismatch and Dabich teaches the use of 3.1ppm/C which is more than 3ppm/C disclosed in the instant application).  

Regarding claim 44, Dabich teaches, wherein the method further comprises: positioning an optical, electrical, or optoelectrical device between one of the opposing sheets and the other one of the opposing sheets (column 26 lines 49 to 57); creating the weld line to surround the device between one of the opposing sheets and the other one of the opposing sheets (column 29 lines 42 to 50); and the weld line hermetically seals forming a hermetic seal with the weld line to seal the device between the one of the opposing sheets and the other one of the opposing sheets (column 29 lines 42 to 50).  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,515,286 B2 Dabich (hereinafter “Dabich”) in view of US 20170047542 A1 Dejneka (hereinafter “Dejneka”). 
Regarding claim 12, Dabich does not teach wherein the ceramic sheet comprises Yttria-stabilized zirconia (YSZ). Dejneka teaches, wherein the ceramic sheet comprises Yttria-stabilized zirconia (YSZ) (par. 21 teaches a first substrate that can comprise yttrium and it is taught as being capable of containing a range of yttrium, therefore, it is obvious that the first substrate of Dejneka can add yttrium to the substrate of Dabich such that it may comprise YSZ.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Dabich reference, to include comprises Yttria-stabilized zirconia (YSZ), as suggested and taught by Dejneka, for the purpose of providing a means to control the amount of transition metal or rare earth oxide may vary depending on the desired absorption properties of the first substrate (par. 21). Dabich discloses the claimed invention except for comprises Yttria-stabilized zirconia It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose Yttria-stabilized zirconia for the purpose of providing a means to control the amount of transition metal or rare earth oxide may vary depending on the desired absorption properties of the first substrate according to Dabich (par. 21).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763